Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2022.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 2, “indicates physical quantity” should be -- indicates a physical quantity--.
Appropriate correction is required.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites, “a manipulator configured to be on-operated or off-operated by the user of the working machine.” The specification details that the manipulator is a trigger operating device.  However, claim 2, from which claim 11 depends, previously recites, “a trigger configured to be operated by a user of the electric working machine in line 3.  The manipulator does not reference back to the trigger of claim 2 and therefore it would appear that the Applicant is claiming the same feature twice.  The application does not have support for two triggers and thus claim 11 must be amended to relay that the manipulator of claim 11 is the trigger of claim 2, or to distinguish in their arguments these are two separate features. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al. (JP2017019065, see U.S. Publication 2018/0205244 for translation), herein referred to as Ichikawa.   In regards to claim 2, Ichikawa discloses an electric working machine (e.g. chainsaw; fig. 1) comprising: a motor (10) configured to generate a rotational driving force (to rotate the chain); a trigger (18) configured to be operated by a user of the electric working machine (fig. 1); an output tool (saw chain 3) configured  to be driven with the rotational driving force; an information output circuit (battery voltage detector 42; current detector circuit 44; temperature sensor 48/ monitoring circuit; paragraphs [0068-0071]) configured to output state information (motor current, battery voltage, motor temperature) that indicates a state of the electric working machine; a control circuit (36) configured to execute a motor control process in accordance with a computer program, the motor control process including a permission (enabled state) to drive the motor in accordance with the state information outputted from the information output circuit indicating that the motor is permitted to be driven; and a drive stop circuit (stop signal AS/ autostop/ report stop condition) configured to execute a motor stop operation, the motor stop operation being implemented by hardware (switching elements Q1 - Q6; paragraph [0063-0067, 0095]), and the motor stop operation including disabling the permission to drive the motor by the control circuit to stop the motor in response to the state information indicating that the motor should be stopped (drive disabled mode).  
In regards to claim 3, Ichikawa discloses wherein the state information indicates physical quantity (motor current, battery voltage, motor temperature) that indicates the state of the electric working machine, wherein the information output circuit includes a detection circuit configured to detect the physical quantity, the detection circuit being configured to output detection information that indicates the physical quantity detected by the detection circuit (battery voltage detector 42; current detector circuit 44; temperature sensor 48/ monitoring circuit; paragraphs [0068-0071]), -3-Application No. 16/715,813 wherein the control circuit (36) is configured to receive the detection information from the detection circuit, wherein the motor control process includes a process to output a drive command in response to the physical quantity indicated by the detection information being within a first permitted range(e.g. above the threshold value; e.g. battery voltage threshold; paragraph [0120]; electric power threshold; paragraph [0034, 0138], the drive command instructing the motor to be driven, and wherein the drive stop circuit includes a first stop circuit configured to execute a first stop operation, the first stop operation being included in the motor stop operation, the first stop operation including disabling the drive command from the control circuit to stop the motor in response to the physical quantity detected by the detection circuit being outside a second permitted range (e.g. including the threshold value; paragraph [0034, 0138],).  
In regards to claim 4, Ichikawa discloses wherein the physical quantity includes a value of electric current supplied to the motor (current detection circuit 44).
 In regards to claim 5, Ichikawa discloses further comprising a battery configured to supply electric power to drive the motor, wherein the physical quantity includes a value of voltage of the battery (battery voltage; paragraph [0120]).  
In regards to claim 6, Ichikawa discloses further comprising: a battery (8) configured to supply electric power to drive the motor (10); and -4-Application No. 16/715,813 a motor drive circuit configured to receive the electric power from the battery (8), the motor drive circuit being configured to supply the electric power to the motor via the motor drive circuit, wherein the physical quantity includes a temperature of the motor drive circuit (temperature sensor 48; paragraphs [0069,0076,0083).  
In regards to claim 7, Ichikawa discloses a motor drive circuit configured to receive the drive command from the control circuit (36), the motor drive circuit being configured to supply electric power to the motor to drive the motor in response to receiving the drive command, wherein the first stop operation (autostop) includes interrupting the drive command to the motor drive circuit to stop the motor (to stop driving of the motor; paragraph [0095]).  
In regards to claim 8, Ichikawa discloses wherein the first stop operation (drive disabled) includes outputting a first signal (improper state report/ stop signal AS; paragraph [0071]) in response to the physical quantity (battery voltage detector 42; current detector circuit 44; temperature sensor 48) being outside the second permitted range (e.g. outside of the threshold values for current, voltage or temperature), wherein the control circuit (36) is configured to receive the first signal, and wherein the control circuit is configured to stop output of the drive command in response to receiving the first signal (e.g. paragraph [0084])  
In regards to claim 9, Ichikawa discloses wherein the detection circuit is configured to receive a second signal (e.g. a second stop signal or improper state report), wherein the detection circuit is configured to disable detection of the physical quantity in response to receiving the second signal, and output the detection information corresponding to the physical quantity outside the second permitted range (three LEDs ; paragraph [0061], -5-Application No. 16/715,813 wherein the control circuit is configured to store an information indicating a failure state (memory 38), wherein the control circuit is configured to execute an output process to output the second signal at a diagnosis timing, and a memory process to store the information indicating a failure state in response to not receiving the first signal during output of the second signal, and wherein the control circuit is configured to stop output of the drive command in response to the information indicating a failure state being stored in the control circuit “The control circuit 36 is configured by a microcomputer (microcomputer) including a CPU, a ROM, a RAM and the like. Further, the control circuit 36 also includes a nonvolatile memory 38 for storing states (improper state, etc.) of the motor 10 to be controlled and the motor driver 30” paragraph [0067].  
In regards to claim 10, Ichikawa discloses wherein the second permitted range (including the threshold value) includes the first permitted range (above the threshold value), and is wider than the first permitted range.  
In regards to claim 11, as best understood, Ichikawa discloses a manipulator (trigger switch 19) configured to be on-operated or off-operated by the user (drive enabled/disabled) of the electric working machine (paragraph [0072]), wherein the motor control process includes a first process and a second process, the first process including a process to output the drive command in response to the on-operation (supplying power to the chain saw to rotate the chain), the second process including a process to stop output of the drive command in response to the off-operation , and wherein the first stop operation includes stopping the motor continuously from when the motor is stopped by the first stop operation until the off-operation is performed.  
In regards to claim 12, Ichikawa discloses a battery (8) configured to supply electric power to drive the motor, wherein the state information includes battery information (battery voltage/ current) that indicates a state of the battery, wherein the information output circuit includes a battery information output circuit battery voltage detector 42; current detector circuit 44configured to output the battery information, and wherein the drive stop circuit includes a second stop circuit (monitoring circuit; paragraph [0071])  configured to execute a second stop operation (autostop AS), the second stop operation being included in the motor stop operation, the second stop operation including interrupting supply of the electric power from the battery to the motor in response to the battery information from the battery information output circuit indicating a failure of the battery (“stopping discharge of the battery 9”; paragraph [0071]).  
In regards to claim 13, Ichikawa discloses a first battery pack (8; right side Fig. 1) including a first battery, the first battery being configured to supply first electric power to drive the motor; a second battery pack (8 left side; fig. 1) including a second battery, the second battery being configured to supply second electric power to drive the motor (; an attachment portion to which the first battery pack and the second battery pack are detachably attached; and a connection circuit configured to connect the first battery the second battery in series (fig. 2), the first battery pack and the second battery pack being attached to the attachment portion, -7-Application No. 16/715,813 wherein the state information includes first battery information that indicates a state of the first battery, and second battery information that indicates a state of the second battery (battery voltage or current; paragraph [0069]), wherein the information output circuit includes a first output circuit provided in the first battery pack, and a second output circuit provided in the second battery pack, the first output circuit being configured to output the first battery information, the second output circuit being configured to output the second battery information, and wherein the drive stop circuit includes a second stop circuit configured to execute a second stop operation, the second stop operation being included in the motor stop operation, the second stop operation including receiving the first battery information from the first output circuit and the second battery information from the second output circuit, the second stop operation including interrupting supply of the first electric power and the second electric power to the motor in response to the first battery information indicating a failure of the first battery and/or the second battery information indicating a failure of the second battery (paragraph [0071]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724